Citation Nr: 1527807	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-31 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, California


THE ISSUE

Eligibility for medical care at a VA facility.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from October 1961 to December 1961, with additional periods of ACDUTRA while serving with the California Air National Guard from December 1961 to September 1967.  No federal active duty service is shown.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the Palo Alto, California Department of Veterans Affairs Medical Center.  In May 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The appellant did not serve on active duty.

2.  The appellant has not been granted service connection for any disability resulting from a period of ACDUTRA or INACDUTRA while serving in the California Air National Guard.


CONCLUSION OF LAW

The appellant does not meet the criteria for eligibility for medical care at a VA facility.  38 U.S.C.A. § 101(22), (23) (West 2014); 38 C.F.R. § 3.6(c), (d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks eligibility for VA medical care on the basis that his periods of ACDUTRA qualified as active service under the terms of the applicable statute.  In the alternative, the appellant has argued that the law in this case is void for vagueness and violates his due process rights as it does not hold his service with the California Air National Guard equal to federal active service.  After consideration of the May 2015 Board hearing testimony and review of the record, the Board finds that the appellant is not eligible for medical care by or through VA because he does not have status as a Veteran.  

A Veteran is a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active service includes:  (1) active duty; (2) any period of ACDUTRA during which a person is disabled or dies from a disease or injury incurred or aggravated in line of duty; or, (3) any period of inactive duty training (INACDUTRA) during which a person is disabled or dies from an injury incurred or aggravated in line of duty, or is disabled or dies from certain diseases (myocardial infarction, cardiac arrest, or cerebrovascular accident) that occurred during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).

The term ACDUTRA means full-time duty in the Armed Forces performed by members of the Reserve Components or National Guard for training purposes.  
38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2014).  The term INACDUTRA means duty in the Reserve or National Guard other than full-time duty, special additional duty, or training other than active duty training.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2014).  

In this case, the evidence shows that the appellant only served in the California Air National Guard for ACDUTRA and INACDUTRA.  He did not serve on active duty.  Thus, the only avenue through which he could achieve status as a Veteran is by establishing that a particular disease or injury was the result of that Air National Guard service.  However, service connection is not in effect for any disability.  The record does not show that a claim for service connection for any disability is currently pending.  The Board notes that in statements of record and at his Board hearing, the Veteran has alleged that he may have a hearing loss disability that was caused by or incurred during a period of ACDUTRA.  However, at this time, the record shows that the Veteran is not currently service connected for any disability, nor has he ever filed a claim for service connection for any disability.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Additionally, upon consideration of the appellant's argument that the applicable law is void for vagueness and violates his due process rights, the Board finds that argument meritless as the regulations clearly state that VA medical treatment is only available to those who qualify for Veteran status.  Congress provided statutory guidance as to what constitutes qualifying service for VA medical treatment and VA enacted regulations to determine who meets those qualifications.  The Board is bound by the current laws and regulations as written and does not have the authority to challenge those laws or their validity under the Constitution.  

Because the appellant does not have the requisite active duty and has not established service connection for any disability resulting from his service in the California Air National Guard, he  does not meet the criteria to be considered a Veteran.  Therefore, he is not eligible for VA health care.  Because the law is dispositive of the issue, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for medical care at a VA facility is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


